DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statements, dated 5 November 2018, 2 May 2019, and 14 May 2020, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 forms, initialed and dated by the examiner, are attached to the instant office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abellanas (US 2016/0179434).

As per claim 1, Abellanas teaches a method for configuring hardware for implementing a Deep Neural Network (DNN) for performing an activation function, the [an optimized architecture to compute fully connected neural networks comprising multiple neurons (paras. 0095, 0165, etc.) including activation function units in each neuron (paras. 0165) which comprise a polymorphic decoder, a programmable lookup table (LUT) and a piecewise interpolation approximation unit (paras. 0177-180, etc.)], the method comprising: providing calibration data to a representation of the hardware [the system may be trained off-line including determining a range of input values to the polymorphic decoder, to provide the needed range for the LUT (paras. 0181-186, etc.)]; monitoring an input to an activation module of the representation of the hardware so as to determine a range of input values to the activation module [the system may be trained off-line including determining a range of input values to the polymorphic decoder, to provide the needed range for the LUT (paras. 0181-186, etc.)]; generating lookup data for the lookup table representing the activation function over the determined range of input values [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges (paras. 0181-186, etc.)]; and loading the generated lookup data into the lookup table of the hardware, thereby configuring the activation module of the hardware for performing the activation function over the determined range of input values [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges; and loading the approximation parameters into the LUTs 3602 according to the target function (paras. 0179-186, etc.)].

As per claim 2, Abellanas teaches receiving an input data stream to the hardware; and performing the activation function over the determined range of input values using the lookup table [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges to perform the activation function (paras. 0177-186, etc.)].

As per claim 3, Abellanas teaches wherein the DNN uses the activation module to perform multiple activation functions in order to process the input data stream, and the method further comprises repeating the providing, monitoring, generating, and loading steps in respect of each activation function in order to generate and load lookup data for the lookup table representing each of the multiple activation functions [the hardware design implements various AFs, each one targeted at a specific problem (para. 0166, etc.) using the process described above].

As per claim 10, Abellanas teaches wherein generating lookup data comprises calculating a set of curves approximating the activation function over the determined range of input values, each curve representing a portion of the activation function such that collectively the set of curves identify an output value for each input value within the determined range [a possible embodiment of the Polymorphic Decoder 3902 is shown in FIG. 40. It consists of a group of small LUTs 4001, 4002, 4003 that provide variable precision intervals to different segments of the function X range (para. 0192, etc.)].

As per claim 12, Abellanas teaches wherein generating lookup data comprises calculating a set of data points representing the activation function over the determined range of input values [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges to perform the activation function (paras. 0177-186, etc.)].

As per claim 13, Abellanas teaches wherein monitoring the input to the activation module comprises identifying maximum and minimum input values to the activation module and using those maximum and minimum input values as the bounds of the determined range of input values [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges to perform the activation function (paras. 0177-186, etc.); where a determined range has max and min values].

As per claim 15, Abellanas teaches wherein the determined range of input values is less than the possible range of input values according to the bit length of the input values and the lookup data represents the activation function over less than that [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges to perform the activation function (paras. 0177-186, etc.); in which a determined range is smaller than all possible values].

As per claim 16, Abellanas teaches wherein the lookup data represents the activation function over a range equal to the determined range of input values [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges to perform the activation function (paras. 0177-186, etc.)].

As per claim 17, Abellanas teaches wherein the number of entries in the lookup data representing the activation function over the determined range of input values is equal to the number of entries in the lookup table for the activation function [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges to perform the activation function (paras. 0177-186, etc.)].

As per claim 18, Abellanas teaches wherein the method is performed subsequent to optimization of the DNN [one embodiment of the architecture is based on a piecewise approximation unit 3603 optimized for the characteristics of AFs taking into account the characteristics of the AF used in a CNN (para. 0170, etc.)].

As per claim 19, Abellanas teaches a data processing system comprising: a representation of hardware for implementing a Deep Neural Network (DNN) comprising an activation module for performing an activation function, the activation module comprising a programmable lookup table for storing lookup data representing an activation function [an optimized architecture to compute fully connected neural networks comprising multiple neurons (paras. 0095, 0165, etc.) including activation function units in each neuron (paras. 0165) which comprise a polymorphic decoder, a programmable lookup table (LUT) and a piecewise interpolation approximation unit (paras. 0177-180, etc.)]; and a configuration module configured to: cause calibration data to be provided to the representation of the hardware [the system may be trained off-line including determining a range of input values to the polymorphic decoder, to provide the needed range for the LUT (paras. 0181-186, etc.)]; monitor an input to the activation module of the representation so as to determine a range of input values to the activation module [the system may be trained off-line including determining a range of input values to the polymorphic decoder, to provide the needed range for the LUT (paras. 0181-186, etc.)]; and generate lookup data for the lookup table representing the activation function over the determined range of input values [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges (paras. 0181-186, etc.)]; wherein, when loaded at a lookup table of an activation module of the hardware, the generated lookup data is adapted to cause that activation module to [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges; and loading the approximation parameters into the LUTs 3602 according to the target function (paras. 0179-186, etc.)].

As per claim 20, Abellanas teaches hardware for implementing a Deep Neural Network (DNN) comprising an activation module for performing an activation function [an optimized architecture to compute fully connected neural networks comprising multiple neurons (paras. 0095, 0165, etc.) including activation function units in each neuron (paras. 0165) which comprise a polymorphic decoder, a programmable lookup table (LUT) and a piecewise interpolation approximation unit (paras. 0177-180, etc.)], the activation module having a programmable lookup table for storing lookup data representing the activation function [an optimized architecture to compute fully connected neural networks comprising multiple neurons (paras. 0095, 0165, etc.) including activation function units in each neuron (paras. 0165) which comprise a polymorphic decoder, a programmable lookup table (LUT) and a piecewise interpolation approximation unit (paras. 0177-180, etc.)], and, in use, the activation module being configured to load into the lookup table first lookup data generated over a determined range of input values to the activation module for use in performing the activation function [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges; and loading the approximation parameters into the LUTs 3602 according to the target function (paras. 0179-186, etc.)], wherein the range of input values to the activation module is determined by monitoring the inputs to an activation module of a representation of the hardware which is arranged to operate on calibration data [the system may be trained off-line including determining a range of input values to the polymorphic decoder, to provide the needed range for the LUT (paras. 0181-186, etc.)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abellanas (US 2016/0179434) in view of Rhoades (US 7,818,541).

As per claim 4, Abellanas teaches wherein the lookup table comprises, and is operable to switch between, two sets of lookup data and, on the activation module performing a series of activation functions [the hardware design implements various AFs, each one targeted at a specific problem (para. 0166, etc.) where the AF module may include multiple LUTs providing variable precision intervals to different segments of the desired functions (para. 0192, etc.)].

Rhoades teaches the loading of the generated lookup data of a next activation function in the series into the lookup table is performed concurrently with the performing of a first activation function in the series [a table lookup engine (TLE) allows simultaneous access for both lookup operations and table updates (col. 19, lines 1-8, etc.)].
Abellanas and Rhoades are analogous art, as they are within the same field of endeavor, namely implementing lookup tables for parallel processing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to allow simultaneous access and updates to the lookup tables, as taught by Rhoades, for the lookup tables for different activation functions and updates to the AFs in the system taught by Abellanas.
Rhoades provides motivation as [simultaneous access and updating allows seamless, fast integration of improvements to the tables (col. 18, line 62-col. 19, line 8, etc.)].


Claims 5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abellanas (US 2016/0179434) in view of Lin (US 2018/0060278).


While Abellanas teaches determining a range of input values and performing interpolation (see above) it does not explicitly teach, on receiving the input data stream to the hardware, checking if an input value to the activation module lies outside the determined range of input values and, if the input value to the activation module lies outside the determined range of input values, using as an output value of the activation function the value of the activation function corresponding to the closest extreme of the determined range of input values.
Lin teaches, on receiving the input data stream to the hardware, checking if an input value to the activation module lies outside the determined range of input values and, if the input value to the activation module lies outside the determined range of input values, using as an output value of the activation function the value of the activation function corresponding to the closest extreme of the determined range of input values [embodiments of the present disclosure may be used to calculate nonlinear functions more accurately and efficiently in hardware using look-up tables (LUTs) and interpolation or extrapolation (para. 0025, etc.) where the appropriate range of input values may be determined, and for input values outside of that range a fixed extreme value may be used (paras. 0034-37, etc.)].
Abellanas and Lin are analogous art, as they are within the same field of endeavor, namely using LUTs for approximating non-linear functions for neural networks.

Lin provides motivation as [In some embodiments, the segments of the non-linear function f(x) may be determined based on the nature of the non-linear function, the range of the input variable x of interest, whether the accuracy may be reduced for certain ranges of x where the non-linear function f(x) is of less interest to the application, or the like (para. 0034, etc.) thereby increasing efficiency in memory usage and processing time (para. 0002, etc.)].

As per claim 7, Abellanas teaches the method as claimed in claim 2, as described above.
While Abellanas also teaches interpolating data between identified segments stored in the LUT (see, e.g., Abellanas: para. 0180) it does not explicitly teach wherein performing the activation function comprises, on receiving a first input value, looking up a pair of adjacent data points in the lookup table closest to the first input value and interpolating between a corresponding pair of values of the activation function so as to form an estimate of the value of the activation function corresponding to the first input value.
Lin teaches wherein performing the activation function comprises, on receiving a first input value, looking up a pair of adjacent data points in the lookup table closest to the first input value and interpolating between a corresponding pair of values of the [spline interpolation may be used on the stored segment information from the LUTs to interpolate values in input ranges between adjacent segments (paras. 0031-34, etc.)].
Abellanas and Lin are analogous art, as they are within the same field of endeavor, namely using LUTs for approximating non-linear functions for neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use adjacent segments from the LUT for interpolating data between the stored ranges, as taught by Lin, for interpolating data from input ranges between the segments identified and stored in the LUT(s) in the system taught by Abellanas.
Lin provides motivation as [embodiments of the present disclosure may be used to calculate nonlinear functions more accurately and efficiently in hardware using LUTs and spline interpolation or extrapolation (para. 0030)].

As per claim 8, Abellanas/Lin teaches wherein a predefined number of most significant bits of the first input value are used as the lookup address into the lookup table and the remaining bits of the first input value are used in the interpolating between the corresponding pair of values of the activation function [this methodology supports an efficient and flexible transformation between the input X and an index to the piecewise linear segments stored in the LUT 2602 according to the characteristics of the approximated activation function; and the parameters stored in the LUT 3602 for a given linear segment are used by the piecewise interpolation approximation unit 3603 to compute the final result according to Equation (1) (Abellanas: paras. 0179-180, etc.) where the processor determines an integer n by determining a position of a most significant bit (MSB) of an input variable x. In addition, the processor determines a value for y(x) based on a first look-up table and the determined integer n. In addition, the processor determines a value for z(x) based on n and the input variable x, and based on a second look-up table. Further, the processor computes f(x) based on the determined values for y(x) and z(x). (Lin: para. 0005, etc.)].
Lin provides motivation as [embodiments of the present disclosure may be used to calculate nonlinear functions more accurately and efficiently in hardware using LUTs and spline interpolation or extrapolation (para. 0030)].

As per claim 9, Abellanas/Lin teaches wherein the lookup table comprises first and second data stores, the first data store comprising a first set of data points and the second data store comprising a second set of data points such that for each adjacent pair of data points, one of the data points is in the first data store and the other data point is in the second data store, and the performing the activation function for the first input value comprises simultaneously looking up each pair of adjacent points in their respective first or second data store [possible embodiment of the Polymorphic Decoder 3902 is shown in FIG. 40. It consists of a group of small LUTs 4001, 4002, 4003 that provide variable precision intervals to different segments of the function X range (Abellanas: para. 0192, etc.) spline interpolation may be used on the stored segment information from the LUTs to interpolate values in input ranges between adjacent segments (Lin: paras. 0031-34, etc.)].
While Abellanas/Lin teaches using multiple LUTs and interpolating data between adjacent segments, it does not explicitly teach that those adjacent segments are held in separate LUTs.  However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

As per claim 11, Abellanas teaches the method as claimed in claim 10, as described above; and performing the activation function over the determined range of input values using the lookup table [the parameters obtained off-line for the different linear segments are stored into the LUT unit 3602 and the Polymorphic Decoder 3601 is configured according to the respective X ranges to perform the activation function (paras. 0177-186, etc.)].
While Abellanas teaches determining a range of input values and performing interpolation (see above) it does not explicitly teach receiving an input data stream to the hardware and, on receiving the input data stream to the hardware, checking if an input value to the activation module lies outside the determined range of input values and, if the input value to the activation module lies outside the determined range of input values, extrapolating the closest curve of the set of curves so as to provide an output value of the activation function.
[embodiments of the present disclosure may be used to calculate nonlinear functions more accurately and efficiently in hardware using look-up tables (LUTs) and interpolation or extrapolation (para. 0025, etc.) where splines defined for a smaller input range may be reused for the entire input range. Such nonlinear functions may be decomposed by rewriting x=yz. With such a decomposition, a spline defined for a small range for the entire input range may be reused to approximate the nonlinear function over the entire input range of x (para. 0041, etc.)].
Abellanas and Lin are analogous art, as they are within the same field of endeavor, namely using LUTs for approximating non-linear functions for neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the set input ranges for the LUT including extrapolating splines from the ranges for inputs outside the range, as taught by Lin, for the set input ranges for the LUTs in the system taught by Abellanas.
Lin provides motivation as [In some embodiments, the segments of the non-linear function f(x) may be determined based on the nature of the non-linear function, the range of the input variable x of interest, whether the accuracy may be reduced for certain ranges of x where the non-linear function f(x) is of less interest to the application, or the like (para. 0034, etc.) thereby increasing efficiency in memory usage and processing time (paras. 0002,  0041-43, etc.)].


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abellanas (US 2016/0179434) in view of Piazza et al. (Neural Networks with Digital LUT Activation Functions, 1993, pgs. 1401-1404 – cited in an attached IDS).

As per claim 6, Abellanas teaches the method as claimed in claim 2, as described above.
Abellanas does not explicitly teach wherein the monitoring the input to the activation module further comprises determining an offset that, when subtracted from each input value to the activation module, causes the range of input values to be substantially centered about a predefined input value, the performing the activation function comprising subtracting the offset from each input value received at the activation module prior to looking up each input value in the lookup table.
Piazza teaches wherein the monitoring the input to the activation module further comprises determining an offset that, when subtracted from each input value to the activation module, causes the range of input values to be substantially centered about a predefined input value, the performing the activation function comprising subtracting the offset from each input value received at the activation module prior to looking up each [the LUT requires an input address which must be necessarily bounded; therefore a suitable linear transformation (scaling and offset adding) has to be performed on the output of the linear combiner in order to obtain a correct LUT address (pg. 1402); where such a transformation would cause the range to be substantially centered about a specific value].
Abellanas and Piazza are analogous art, as they are within the same field of endeavor, namely utilizing an LUT to perform an activation function for a NN.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a linear transformation of the input to access the LUT, as taught by Piazza, on the input accessing the LUT in the system taught by Abellanas.
Piazza provides motivation as [the LUT requires an input address which must be necessarily bounded; therefore a suitable linear transformation (scaling and offset adding) has to be performed on the output of the linear combiner in order to obtain a correct LUT address (pg. 1402)].


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abellanas (US 2016/0179434) in view of Lookingbill (US 8,238,609).

As per claim 14, Abellanas teaches the method as claimed in claim 1, as described above.

Lookingbill teaches wherein monitoring the input to the activation module comprises forming a histogram of input values representing the probability of occurrence of input values and using as the bounds of the determined range of input values a pair of input values between which a predefined or programmable proportion of the distribution of input values lies [a histogram effects model may map histogram values of an image to fall within defined range of values, or by a more complicated histogram matching which attempts to transform the histogram of the virtual image in such a way that its cumulative distribution of pixel values matches that of the example image by way of a look-up table transformation (col. 10, lines 4-15, etc.)].
Abellanas and Lookingbill are analogous art, as they are within the same field of endeavor, namely establishing useful ranges for LUTs.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a histogram of input values representing probabilities of the inputs and using the identified range for use in a LUT, as taught by Lookingbill, in determining the range of input values to use for the LUT in the system taught by Abellanas.
[in practice the range of input values captured by a sensor may be smaller than the range of possible values needed, so the histogram effects model is used to model this effect (col. 10, lines 4-15, etc.)].


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman (US 2006/0017740) – discloses a system including using a NN to determine a max and min of a range of values for a LUT.
Bai (US 2013/0329833) – discloses a system for conversions including a LUT of curves and determining an input range for the LUT.
Pratas (US 2017/0277658) – related to Abellanas, above.
Fiori (Hybrid independent component analysis by adaptive LUT activation function neurons, May 2001, pgs. 85-94) – discloses using LUTs in activation functions of NN neurons, including training the LUT for a determined range.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GEORGE GIROUX/Primary Examiner, Art Unit 2125